380 U.S. 931
85 S.Ct. 935
13 L.Ed.2d 820
The UNITED GAS IMPROVEMENT COMPANY et al., petitioners,v.CALLERY PROPERTIES, INC., et al.
No. 671.

PUBLIC SERVICE COMMISSION OF the STATE OF NEW
YORK, petitioner,
v.
CALLERY PROPERTIES, INC., et al.
No. 678.
OCEAN DRILLING & EXPLORATION COMPANY, petitioner,
v.
FEDERAL POWER COMMISSION et al.
No. 714.
FEDERAL POWER COMMISSION, petitioner,
v.
CALLERY PROPERTIES, Inc., et al.
No. 756.
Supreme Court of the United States
March 8, 1965
William T. Coleman, Jr., Samuel Graff Miller, Richardson Dilworth, Harold E. Kohn, Bertram D. Moll and Vincent P. McDevitt, for United Gas Improvement Co. and others.
Kent H. Brown and Morton L. Simons, for Public Service Commission of New York.
J. Evans Attwell, J. A. O'Connor, Jr., and H. Y. Rowe, for Ocean Drilling & Exploration Co.


1
Solicitor General Cox, Frank Goodman, Richard A. Solomon, Howard E. Wahrenbrock and Josephine H. Klein for the Federal Power Commission, petitioner in No. 756.


2
Solicitor General Cox, Richard A. Solomon, Howard E. Wahrenbrock and Josephine H. Klein, for the Federal Power Commission, respondent in No. 714.


3
Richard F. Generelly, for Callery Properties, Inc.


4
Robert W. Henderson, Thomas G. Crouch and Paul W. Hicks, for Sands and others.


5
Herbert W. Verner, Murray Christian and Roland B. Voight, for Superior Oil Co.


6
Chauncey P. Williams, Jr., Edward S. Kirby, James R. Lacey, Edwin F. Russell, Harry G. Hill, Jr., and Barbara M. Suchow, for Consolidated Edison Co. of New York, Inc. and others, as amici curiae.


7
March 8, 1965.


8
The motion of Consolidated Edison Company of New York, Incorporated, et al., for leave to file a brief, as amici curiae, in No. 671, is granted. Petitions for writs of certiorari to the United States Court of Appeals for the Fifth Circuit granted. Cases consolidated and a total of four hours allotted for oral argument.